The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Current Status of Claims 
This correspondence is issued in order to correct the erroneous foreign priority claim for the instant application indicated in the Notice of Allowance issued on June 2, 2022.
By amendment of February 18, 2022, the Applicant filed a Terminal Disclaimer in order to overcome the outstanding rejection. Claims 1-17 were previously canceled.  Therefore, claims 18-37 are currently active in the application and in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/548,906 (currently US Patent 10,908,681) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. The closest reference to Takano et al. (US Patent Publication Application 2015/0363979 A1) fails to show, teach or disclose the specific augmented reality head mounted device related to the predetermined time periods and real time periods, as recited in claims 18 and 28. Therefore, it is respectfully submitted that none of the references of the record show the limitations of claims 18, 28: “An augmented reality head mounted device comprising: an image capture device configured to capture a real time image of a surgical environment from a first point of view; a lens configured to display an augmented real time image based on the real time image of the surgical environment; and an eye tracking module coupled to the lens and configured to determine a gaze of a wearer of the augmented reality head mounted device towards an object of interest, wherein the eye tracking module is configured to: manipulate the augmented real time image based on the gaze towards the object of interest; and transmit the manipulated augmented real time image to another augmented reality head mounted device.”,  as illustrated at least in Figure 3 and described in paragraphs [0033-0035] if the instant published application US Patent Publication 2021/0157403 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692